Case: 4:17-Cv-02485-.]AR Doc. #: 38 Filed: 10/15/18 Page: 1 of 4 Page|D #: 245

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI

LISA DIAMOND, surviving mother
of Jeremy Gelinas,

Plaintift`,

v. Case No.: 4:1?-cv-02485

FORD MOTOR COMPANY,

Defendant.

PLAINTIFF’S UNOPPOSED MOTION
F()R APPROVAL OF SETTLEMENT, APPORTIONMENT
OF SETTLEMENT PROCEEDS. AND PROPOSED CONSENT JUDGMENT

Comes now Plaintiff, by and through counsel, and for her Motion for Approval of
Settlement, Apportionment of Settlement Proceeds, and Proposed `Consent ludgrnent, states to
the Court as follows:

l. That Plaintiff Lisa Diamond is the surviving mother of Jeremy Gelinas, deceased;
pursuant to § 537.080 R,S.Mo, she is a Class l beneficiary entitled to bring and maintain a cause
of action for the wrongful death ofJeremy Gelinas on behalf of and for the benefit of the class of
persons entitled to recover for the death ol" Jeremy Gelinas.

2. That at the time of death, Jeremy Gelinas was unmarried and had no children or
other dependents He was survived by his mother, Plaintiff Lisa Diamond, and his father, non-
party Gerard Gelinas, III. Lisa Diamond and Gerard Gelinas, lIl, are the only individuals vvho

could bring and maintain a cause of action for the Wrongful death of Jeremy Gelinas, pursuant to

§53'?`.080, R.S.Mo.

Case: 4:17-Cv-02485-.]AR Doc. #: 38 Filed: 10/15/18 Page: 2 of 4 Page|D #: 246

3. That Plaintiff has negotiated over a period of time for possible settlement of the
claims against Ford Motor Company arising out of the wrongful death of decedent

4. That Plaintiff hired the Tracy Firm to represent her in this matter, which has
incurred fees and expenses in connection therewith

5. That, under the terms of the settlement, payment will be made to the Tracy Firm,
Trustee for Plaintiff Lisa Diarnond, by or on behalf of Ford Motor Cornpany, and apportioned to
Plaintiff, Gerard Gelinas, III, and Plaintiff’s counsel as more fully set forth in “Exhibit A,” to be
offered into evidence'at the time of the hearing for approval of the settlement, and withdrawn
after the hearing

6. That Plaintiff believes said settlement and allocation to be fair and reasonable and
in her best interests

7. n That the settlement agreement between Plaintiff and Ford Motor Company is
being entered into under the provisions of §§ 537.095 and 53?.080 R.S.Mo., and that the Piaintiff
now seeks approval by the Court of the compromise and settlement agreement entered into by
Plaintiff and Ford Motor Company, to be distributed as set forth in “Exhibit A.”

8. That, as a condition of the proposed settlement, Plaintiff has agreed to execute a
Settlement, Release, Cont'ldentiality, and Indemnity Agreement, releasing Ford Motor Company
from any and all claims arising out of Jeremy Gelinas’s death as a result of a vehicular accident
involving an allegedly defective 2000 Ford Explorer that occurred on January 8, 20]'?.

9. That Plaintiff seeks approval from the court of the proposed settlement and

allocation, and entry of consent judgment in the amount reflected in “Exhibit A.”

Case: 4:17-Cv-O2485-.]AR Doc. #: 38 Filed: 10/15/18 Page: 3 of 4 Page|D #: 247

10. That Plaintiff has consulted with counsel for Defendant Ford Motor Company,
and Defendant Ford does not object to Plaintiff’s Motion for Approval of Settlement,
Apportionrnent of Settlement Proceeds, and Proposed Consent .ludgment.

WHEREFORE, Plaintiff prays the Court set this matter for hearing on October 23, 2013,
at 11:30 a.m. to: (a) hear evidence regarding the reasonableness of the proposed settlement
agreement; (b) determine whether the best interests of Plaintiff would be served by
consummating the proposed settlement with the agreed consideration to be distributed as set
forth in “Exhibit A”; and (c) if the Court determines the proposed settlement should be approved,
to make and enter an order (l) authorizing and directing Plaintiff to execute a Settlement and
Full and Final Release Agreement releasing Ford Motor Cornpany from any and all claims
arising out of Jeremy Gelinas’s death as a result of a vehicular accident involving an allegedly
defective 2000 Ford Explorer that occurred on January 8, 201?; (2) entering consent judgment
against Ford Motor Company for the amount reflected in “Exhibit A”; (3) apportioning the
proceeds of the settlement as set l"orth in “Exhiblt A”; and (4) requiring Plaintiff to execute and
file with the Court a verification of receipt of settlement proceeds or satisfaction of judgment,
along with a stipulation for dismissal with prejudicel

Respectfully Sub ' ,

THE TRACY lRM

 

E. Todd Tracy, admitted pro hac vice
Andrew G. Counts, admitted pro hac vice
470] Bengal Street

Dallas, Texas ?5235

T: (214) 324-9000

F: (9'?2) 387-2205

ATTORNEYS FOR PLAINTIFF

Case: 4:17-Cv-O2485-.]AR Doc. #: 38 Filed: 10/15/18 Page: 4 of 4 Page|D #: 248

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing was filed and served
electronically on all parties of record, this § day of OC'(\)M , 2018.

Sherry A. Rozell, MO Bar # 34131
Steven E. Ward, MO Bar # 43235
Two West Z“d Street, Suite 1100
Williams Tower ll

Tulsa OK 74103

 

E,. Todd Tracy
Andrew G. Counts

